Citation Nr: 1521094	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, with proteinuria.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus, type 2.

6.  Entitlement to service connection for coronary artery disease, claimed as secondary to diabetes mellitus, type 2.

7.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type 2.

8.  Entitlement to a rating in excess of 50 percent for anxiety disorder, not otherwise specified.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980, from January 1997 to October 1997, and from December 2003 to June 2004, with additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2005, May 2011, and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board observes that the July 2005 rating decision denied the Veteran's claims for service connection for diabetes mellitus, type 2, for peripheral neuropathy of the right and left lower extremities, claimed as leg problems, and for peripheral neuropathy of the right and left upper extremities, claimed as arms problems.  The Veteran filed a timely notice of disagreement in August 2005 and the RO issued a Statement of the Case (SOC) in November 2005.  In December 2005, the Veteran submitted a written statement wherein he indicated that he would like to have his service connection claims reconsidered and listed all of the above issues.  A handwritten note, apparently from RO personnel, indicated that such issues were under appeal.  As this statement was received within one year of the issuance of the July 2005 rating decision as well as 60 days the issuance of the November 2005 SOC, the Board construes this statement as a substantive appeal in lieu of VA Form 9.  Consequently, the Veteran successfully perfected an appeal to the July 2005 rating decision as to all of the issues adjudicated therein.

In February 2011, the Veteran filed a claim for increased rating for anxiety disorder, as well as claims for service connection for coronary artery disease and erectile dysfunction as secondary to diabetes mellitus, type 2.  The May 2011 rating decision denied a disability in excess of 10 percent for anxiety disorder, not otherwise specified.  During the pendency of this appeal, by a June 2014 rating decision, the RO assigned an increased rating of 50 percent for the Veteran's anxiety disorder, effective July 14, 2009.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The July 2011 rating decision service connection for coronary artery disease and erectile dysfunction.  

The issues of entitlement to service connection for diabetes mellitus, type 2, with proteinuria, and claimed secondary conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's anxiety disorder, not otherwise specified, has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for anxiety disorder, not otherwise specified, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2011 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in April 2011 in conjunction with the claim on appeal.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected anxiety disorder as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  In his June 2014 substantive appeal, the Veteran reported that his medical conditions had gotten worse, although he did not specifically mention his psychiatric disorder.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Moreover, as will be described in detail below, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of his anxiety disorder since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Evaluation of a service-connected disability requires a review of a Veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  "Staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's service-connected anxiety disorder is evaluated under the criteria of DC 9400.  See 38 C.F.R. § 4.130.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

According to DSM-IV, a GAF score ranging from 11 to 20 reflects some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent).

A GAF score ranging from 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  

A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

In a March 2010 VA psychology note, the Veteran reported continuing to have insomnia.  However, he felt emotionally well, in a good mood, with normal levels of energy, active and optimistic about having started psychotherapy.  Objectively, he was adequately dressed and displayed good hygiene, kept good eye contact.  His speech was clear and spontaneous and his thoughts were organized and logical.  He denied suicidal or homicidal thoughts or plans; his insight and judgment remained stable.  The diagnosis was major depression disorder, single episode, moderate.

In a May 2010 VA psychology note, the Vetera related that he felt stable as far as his mental health concerns.  He indicated that he has been increasingly active at home with his family, which reportedly made him feel symptom relief.  Objectively, he was oriented in all spheres and he had normal psychomotor activity and eye contact.  Tone of voice was adequate and speech was spontaneous and clear.  Mood and affect were slightly depressed and anxious.  Thought process was logical and coherent.  No hallucinations or delusions reported or detected.  No suicidal ideation or plans were present.  Memory appeared intact.  Insight and judgment were adequate.  The assessment was major depressive disorder, single episode, moderate; and generalized anxiety disorder.

The Veteran underwent a VA mental disorders examination in April 2011.  The VA examiner indicated that the Veteran's medical records were reviewed.  The Veteran reported symptoms of anxiety, trouble sleeping, depressed mood with crying bouts, memory loss, and suspiciousness.  He felt people did not understand him.  It was noted that these symptoms started a long time ago and occurred 5 times a week and were moderate.  On psychiatric examination, the Veteran appeared clean, with lethargic psychomotor activity, and had apathetic attitude toward the examiner.  His affect was constricted and his mood was "irritable."  His attention was intact and he was fully oriented.  He had paucity of ideas and poverty of thought and paranoid ideation.  There were no delusions, hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  He understood outcome of his behavior and that he had a problem.  He exhibited average intelligence.  He denied panic attacks, or homicidal or suicidal thoughts.  He had good impulse control and had no episodes of violence.  He was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  His remote and immediate memory was mildly impaired and recent memory was moderately impaired.  He was capable of managing his financial affairs.  In regard to his employment history, it was noted that he worked as a factory worker but retired last year due to both physical (due to cardiac surgery) and psychiatric (due to "anxiety and depression") problems.  The diagnoses were vascular dementia and general anxiety disorder by history.  The examiner noted that the two diagnoses were two separate and distinct entities with no relation to one another and that the cognitive impairment overshadowed any other psychiatric symptom the Veteran might be exhibiting presently.  A GAF score of 55 was listed.  The examiner found that there was no total occupational and social impairment, or occupational and social impairment due to mental disorders signs and symptoms resulting in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The examiner stated that there was reduced reliability and productivity due to mental disorder symptoms and explained that given the present diagnosis of vascular dementia, the Veteran's ability to function properly in a work environment was seriously compromised.

In May 2011, the Veteran was hospitalized following an episode 2 days previously when he reportedly wandered off the house and got lost.  He had episode of fractioned memory.  He had also taken 4 Temazepam with the purpose of inducing sleep not as a suicide attempt; however, did mention entertaining suicide thoughts with plans of cutting self; however, this ideas spontaneously resolved within hours.  The Veteran's wife described the Veteran as displaying memory loss over months, associated sadness increased irritability, decreased drive and often complaining/ reporting suicide thoughts and lack of motivation to continue living.  He had also experienced auditory hallucinations of non-command content, most recently experienced within days.  In the past weeks, he was taken to local non-psychiatric hospital after his wife noticed him more confused and forgetful; MRI performed suggestive of subacute ischemic infarct.  On mental status examination, he was calm, appropriately dressed and groomed, and had spontaneous vocal speech.  His mood was "better" and his affect was bright.  He denied suicidal or homicidal ideas, racing thoughts, delusional thoughts, and hallucinations.  He was coherent, relevant, and logical.  He did not have loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, or perception disorders.  He was alert and fully oriented.  His memory was preserved, with deficit in immediate memory.  His contraction was preserved and he had fair insight and good judgment.  The diagnostic impression was depressive disorder, not otherwise specified; cognitive disorder, not otherwise specified, suspect vascular dementia, and a GAF score of 55 was listed.

In a June 2011 VA psychiatry note, the Veteran felt much calmed and relaxed after a trip.  He occasionally felt depressed but less.  He was more at ease and less confused, more logical and congruent.  He reported episodes of anxiety.  Objectively, he displayed good grooming and hygiene and good eye contact, and was cooperative.  He became quiet irritable and tearful during the interview.  There were no psychomotor retardation, he was calm, and there were no tics or abnormal involuntary movements.  His speech was spontaneous, with adequate volume and production, coherent, and fluent.  His mood was dysthymic and affect was restricted.  His thought process was coherent, goal directed, and relevant, with no racing thoughts.  His thought content had no suicide or homicide ideas, and no ideas of reference.  No auditory or visual hallucinations or illusions were present.  He was alert and oriented in time, place and person.  There were deficits in recent recall but remote memory seems to be preserved.  He had poor concentration and attention, limited insight, and adequate judgment.  The diagnoses were major depression, single episode, severe with psychotic features; general anxiety disorder; and vascular dementia-uncomplicated.  A GAF score of 55 was listed.

In an August 2011 VA psychiatry note, the Veteran reported doing better.   He tried to stay busy and continued giving support to his wife.  He usually accompanied her to her doctor's appointments and tried to imitate the positivism of his wife.  His sleep was fine with medications.  He denied suicide ideas.  Objectively, he displayed good grooming and hygiene and good eye contact, and was cooperative and shy.  There were no psychomotor retardation, he was calm, and there were no tics or abnormal involuntary movements.  His speech was spontaneous, with low tone of voice and adequate production, coherent, and fluent.  His mood was fine and affect was congruent.  His thought process was coherent, goal directed, and relevant, with no racing thoughts.  He thought content had no suicide or homicide ideas, no ideas of reference or no persecutory ideas.  No auditory or visual hallucinations or illusions were present.  He was alert and oriented in time, place and person.  There were deficits in immediate and recent memory but remote memory seems to be preserved.  He had poor concentration and attention, and adequate insight and judgment.  The diagnoses were major depression, single episode, severe with psychotic features; general anxiety disorder; and vascular dementia-uncomplicated.  A GAF score of 65 was listed.

In an April 2012 VA psychiatry note, the Veteran reported one episode of a panic attack after he ran out of his medications.  No other problems were reported.  He continued with his treatment and anxiety seemed to be controlled.  He tried to do things to keep his mind occupied.  His sleep was adequate.  He continued to have memory deficits.  He denied suicide ideas and homicide ideas.  Objectively, he displayed good grooming and hygiene and good eye contact, and was cooperative.  There were no psychomotor retardation, he was calm, and there were no tics or abnormal involuntary movements.  His speech was spontaneous, with adequate volume and production, coherent, and fluent.  His mood was fine and affect was restricted.  His thought process was coherent, goal directed, and relevant, with no racing thoughts.  He thought content had no suicide or homicide ideas, no ideas of reference or no persecutory ideas.  No auditory or visual hallucinations or illusions were present.  He was alert and oriented in time, place and person.  There were deficits in immediate and recent memory but remote memory seems to be preserved.  He had poor concentration and attention, fair insight and adequate judgment.  The diagnoses were major depression, single episode, severe with psychotic features; general anxiety disorder; and vascular dementia-uncomplicated.  A GAF score of 55 was listed.

In September 2012, the Veteran was admitted to a psychiatric intervention center due to recent erratic behavior.  On initial evaluation, he reported feeling sad without motivation to do his regular activities, starting drinking daily, sleep problems, and episode of anxiety, due to a physical problem.  It was noted that the Veteran was last admitted in October 2011 when he was diagnosed and treated for vascular dementia.  He denied previous violence history.  On mental status examination, the Veteran was unshaven, with fair grooming and hygiene, had poor eye contract, and was apathetic and restless.  His speech was nonspontaneous, with low volume and slow production, not fluent or coherent.  His mood was "depressed" and affect was restricted.  His thought process was coherent, goal directed, and relevant, with no racing thoughts.  He had suicidal ideas with structured plan but no homicidal ideas, no ideas of reference, and no persecutory ideas.  No auditory or visual hallucinations or illusions were present.  He was alert and oriented in person but disoriented in time and place.  His recent and remote memory was impaired.  He had poor concentration and attention, and poor insight and judgment.  He was not cooperative.  The physician noted that the Veteran complained depressed mood exacerbated by alcohol consumption in the last days and had thought of delusional thinking related with his wife that she was going to leave him.  He did not have ideas to harm other people or perceptual disturbances.  The diagnostic impression was vascular dementia with depression and behavioral disturbances, and alcohol abuse.  A GAF score of 30 was listed.

A psychiatry note in the same month assessed that the Veteran had alcohol dependence and acute depression requiring inpatient treatment to ensure safety.  The diagnoses were major depression, severe with psychotic features; general anxiety disorder; and vascular dementia with depressed mood and delirium symptoms.  A GAF score of 20 was listed.

In VA psychiatry notes dated in September and October 2012, the Veteran was seen for follow-up.  He reported sleep was fine and denied suicide or homicide ideas.  He stayed busy helping in the house and went out to pay bills.  He denied any use of alcohol and related the desire to drink was gone.  Objectively, he displayed good grooming and fair eye contact.  There were no abnormal involuntary movements.  His speech was normal.  His mood was depressed but less and his affect was restricted.  His thought process was linear.  He denied suicide or homicide ideas, auditory or visual hallucinations, or paranoid ideations.  He was oriented in time, place and person.  Recent memory was still impaired but remote memory seems to be preserved.  He had poor concentration and attention, and limited insight and judgment.  The diagnoses were major depression, severe with psychotic features; general anxiety disorder; vascular dementia with depression and delirium symptoms; and alcohol dependence episodic drinking pattern.  A GAF score of 55 was listed.

In a February 2013 VA psychology note, the Vetera related that he felt very restless and identified stressors to include his health problems and physical problems his wife had suffered.   On mental status examination, he had adequate hygiene and was appropriately dressed.  He had restless behavior and motor activity.  He was cooperative and his speech was spontaneous.  He was alert and attentive.  He was oriented in all spheres.  His mood was moderately depressed, anxious, and irritable, and his affect was stable and appropriate.  His thought process was logical, coherent, and goal-directed.  He felt guilty and worthless.  There was no abnormality of perception.  His had poor recent and immediate memory, fair judgment and insight.  He denied suicidal or homicidal ideas.  The diagnoses were major depression, severe with psychotic features; general anxiety disorder; and vascular dementia with depressed mood and delirium symptoms.  A GAF score of 60 was noted.

In a June 2013 VA psychiatry note, the Veteran was seen for follow-up.  He reported continuing episodes of anxiety.  He tried to stay busy to minimize anxiety.  He related that having the children at home helped him stay busy and he had been with his son to the baseball and basketball games.  His sleep was fine.  He also had done some exercise with his wife.  He continued to have memory deficits.  He denied drinking alcohol or having suicide or homicide ideas.  Objectively, he displayed good grooming and fair eye contact.  There were no abnormal involuntary movements.  His speech was normal.  His mood was fine and his affect was restricted.  His thought process was linear.  He denied suicide or homicide ideas, auditory or visual hallucinations, or paranoid ideations.  He was oriented in time, place and person.  Recent memory was unchanged and remote memory seemed to be preserved.  He had poor concentration and attention, and limited insight and adequate judgment.  The diagnoses were major depression, severe with psychotic features; general anxiety disorder; vascular dementia with depression and delirium symptoms; and alcohol dependence in remission.  A GAF score of 55 was listed.

In a June 2014 VA psychiatry note, the Veteran was seen for follow-up.  He reported doing well, with occasional anxiety.  His sleep was erratic.  He continued to have memory deficits.  He denied drinking alcohol or having suicide or homicide ideas.  Objectively, he displayed good grooming and fair eye contact.  There were no abnormal involuntary movements.  His speech was normal.  His mood was fine but worried and his affect was restricted.  His thought process was linear.  He denied suicide or homicide ideas, auditory or visual hallucinations, or paranoid ideations.  He was oriented in time, place and person.  Recent memory was unchanged and remote memory seemed to be preserved.  He had poor concentration and attention, and limited insight and adequate judgment.  The diagnoses were major depression, severe with psychotic features; general anxiety disorder; vascular dementia with depression and delirium symptoms; and alcohol dependence in remission.  A GAF score of 50 to 55 was listed.

As an initial matter, the Board notes that, in addition to the Veteran's anxiety disorder, he has also been diagnosed with major depressive disorder, vascular dementia, and cognitive disorder.  The Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, with respect to the Veteran's dementia and resulting cognitive symptomatology, the Board notes that the April 2011 VA examiner specifically determined that the two diagnoses were two separate and distinct entities with no relation to one another and that the cognitive impairment overshadowed any other psychiatric symptom the Veteran might be exhibiting presently.  Therefore, the Board will not consider any symptomatology related to the Veteran's vascular dementia and resulting cognitive symptomatology in the evaluation of his service-connected anxiety disorder.  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  In this regard, the Board determines that, for the entire appeal period, the Veteran's anxiety disorder, not otherwise specified, has been productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

However, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.  Notably, the April 2011 VA examiner found that there was no total occupational and social impairment, or occupational and social impairment due to mental disorders signs and symptoms resulting in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.

The Board recognizes that the Veteran's anxiety disorder has impacted his occupational functioning.  To that effect, the April 2011 VA examination noted that he worked as a factory worker but retired in the previous year due to both physical (due to cardiac surgery) and psychiatric (due to "anxiety and depression") problems.  The examiner found that there was reduced reliability and productivity due to mental disorder symptoms, but explained that given the present diagnosis of vascular dementia, the Veteran's ability to function properly in a work environment was seriously compromised.  In this regard, the examiner clarified that the Veteran's dementia was a separate and distinct disorder and was not related to his anxiety disorder.  Thus, the Board finds that inability to establish and maintain effective relationships due to anxiety disorder was not shown in terms of occupational functioning.

Regarding the Veteran's social relationships with others, he did not report any problems with his family or friends, although he felt people did not understand him.  In May 2010, he related that he had been increasingly active at home with his family, which he reported helped relieving his symptoms.  In April 2011, he reported trying to stay busy and continuing to give support to his wife.  He stated he usually accompanied her to her doctor's appointments and tried to imitate the positivism of his wife.  In June 2013, he reported having his children at home helped him stay busy and he had been with his son to sports events and had exercised with his wife.  Accordingly, the Veteran demonstrated that he was able to establish and maintain positive family relationships.  

The Board is aware that the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The Board also notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In considering all of the Veteran's symptoms affecting his occupational and social impairment, the Board finds it significant that no abnormalities were found with regard to his thought processes, speech and communication at his VA examination and most of his treatments, with the exception of inpatient treatments in May 2011 and September 2012.  The VA examination and outpatient treatment records reflect that the Veteran was fully oriented and alert, with good eye contact and appropriate behavior.  On mental status examinations, his thought process was logical, coherent and goal-directed, with no evidence of delusions or hallucinations, or suicidal or homicidal ideation, and he showed fair mood and judgment.  Additionally, the VA examiner stated that Veteran was able to maintain personal hygiene and had no problem with activities of daily living.  Furthermore, the record is devoid of evidence of any history of violence.  Thus, deficiencies in the areas of judgment, thinking, or mood are not shown.

The Board finds that the Veteran's disability does not more closely approximate the type and degree of symptoms contemplated by the 70 percent rating criteria.  Functional impairment comparable to suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, have not been demonstrated.  

Rather, the Board finds that the Veteran's psychiatric symptomatology affecting his social and occupational functioning level was shown to be productive of functional impairment which more closely approximates the type and degree of symptoms listed in the 50 percent rating criteria.  

In sum, based on the Veteran's level of occupational and social functioning reflected in the record, the Board finds that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, has not been shown.  See Mauerhan, 16 Vet. App. at 442.  Accordingly, the 50 percent rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

In reaching this conclusion, the Board considered the Veteran's increased symptoms during his inpatient treatments in May 2011 and September 2012, which also included decreased GAF scores of 20 and 30 during the latter hospitalization.  May 2011 records reflect that he entertained suicidal thoughts with plans of cutting self.  However, it appears that such symptoms were caused by medications he had taken to induce sleep.  It was also noted that his suicidal ideation was spontaneously resolved within hours.  He also experienced hallucination symptoms within days; however, it was noted he had subacute ischemic infarct at that time and vascular dementia was suspected.  To that effect, the April 2011 VA examiner clearly indicated that his vascular dementia is separate from, and unrelated to, his service-connected anxiety disorder.  Additionally, in September 2012, he displayed erratic behaviors with excessive drinking, suicidal ideation, disorientation in time and place, poor insight and judgment, and delusional thinking that his wife would leave him.  The physicians initially assigned GAF scores as low as 30 and 20.  However, such reflect that the diagnosis was vascular dementia with depression and behavioral disturbances, and alcohol abuse, rather than anxiety disorder, and on follow-up visits to his mental health provider in the same month, he denied suicidal ideas and paranoid ideation.  His speech and thought process were normal and he was fully oriented, and a GAF score of 55 was restored.  Therefore, the Board finds that the increased symptoms were related to his nonservice-connected vascular dementia.  Furthermore, as it is clear from the remainder of the treatment records, such symptomatology was acute and transitory in nature. 

Moreover, the Board finds significant that the GAF scores, estimated by the VA examiner and treatment providers who conducted a comprehensive psychiatric assessment of the Veteran and assigned GAF scores ranging from 50 to 65, as discussed above, which are indicative of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning, such as few friends, conflicts with peers or co-workers.  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology as evidenced by the record corresponds with, and is compatible with a GAF score in the 50s.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected anxiety disorder.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of anxiety disorder that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for anxiety disorder.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  Moreover, the April 2011 VA examiner noted that the Veteran worked as a factory worker but retired in the previous year due to both physical (due to cardiac surgery) and psychiatric (due to "anxiety and depression") problems.  The examiner further stated that, although there was reduced reliability and productivity due to mental disorder symptoms, the Veteran's ability to function properly in a work environment was seriously compromised due to his diagnosis of vascular dementia.  This finding does not demonstrate that the Veteran's anxiety disorder alone, regardless of his age and the effects on his other nonservice-connected disabilities, prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a rating in excess of 50 percent for the Veteran's anxiety disorder, not otherwise specified, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for anxiety disorder, not otherwise specified, is denied.


REMAND

The Veteran is seeking service connection for diabetes mellitus, type 2, and various disabilities claimed to be associated with his diabetes.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with the service connection claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

There is evidence prior to the Veteran's entrance to his third period of active duty from December 2003 to June 2004 that he had high or low blood sugar and was taking Actos-Glucotrol, a medication used to treat type 2 diabetes, on his March 2003 pre-entrance examination.  Furthermore, the record also reflects that the onset of the Veteran's diabetes was as early as in 1997, which is significant in light of the fact that he served on active duty from January 1997 to October 1997.  However, none of the Veteran's service entrance examinations documented a diagnosis of diabetes mellitus or positive albumin or sugar in the urine.  Therefore, there is a question as to whether such disease pre-existed any period of active duty and whether such was caused or aggravated by his military service. 

The Veteran was provided VA diabetes mellitus and general medical examinations in September 2004 in conjunction with this claim.  During the diabetes mellitus VA examination, the Veteran reported that he had been diabetic since the year 2001 and was diagnosed with diabetes by a private physician at his town.  The private treatment records relating to the initial diagnosis of diabetes in 2001 is clearly relevant, but is not of record.  Therefore, a remand is necessary to obtain such private records.       

Additionally, there appears to be outstanding VA treatment records.  In this regard, the VA diabetes mellitus examiner noted that as to fasting blood sugar there was one test dated July 14, 2001 reporting 205 mg/dL and another one dated July 21, 2004 reporting 143 mg/dL in the VA computerized medical records.  Additionally, during the general medical VA examination, the Veteran reported diabetes was diagnosed in 1997.  The Veteran mentioned that that as part of his examination due to 40 years old of age, he underwent a general medical examination at VA Medical Center and laboratory findings showed increased glucose levels.  He was referred to a private physician on fee basis who diagnosed diabetes mellitus type 2 and initiated treatment with oral hypoglycemics, Glynase.  However, there are no VA treatment records dated prior to December 2003 in the claims file.  Thus, the case must be remanded for the AOJ to obtain and associate with the claims file all outstanding VA treatment records dated prior to January 2004.

Finally, it appears that the Veteran's service treatment records are incomplete.  In this regard, the examiner noted that in the Veteran's reserve treatment records included a VA Form 8007, which was the Individual medical history, showing a notation in item #23 of 'current medical condition/medication diabetes using oral hypoglycemics Glynase.'  It was noted there was also an evaluation by Dr. E. Maldonado Torres on October 22, 2002 and on January 8, 2003 for this condition, and there was also a note on May 21, 1999 at 9:30am which referred to the Veteran as diabetic patient in Glynase and diabetic diet was included in the plan.  The examiner also noted laboratory work done on July 14, 2001 showed increased glucose level.  None of the above referenced medical records are currently associated with the claims file.  Therefore, a remand is necessary to obtain any outstanding service treatment records.   

Furthermore, neither VA examiner provided an etiology opinion.  The Board therefore finds that the VA examinations obtained in September 2004 are not adequate to decide the Veteran's claim for service connection for diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, a remand is necessary in order to afford the Veteran a VA examination to determine the etiology of his diabetes mellitus type II.

Moreover, as relevant to the remainder of the claims, the medical evidence of record shows that the Veteran's peripheral neuropathy is due to his diabetes mellitus.  VA outpatient treatment records show onset of coronary artery disease in May 2009 due to episodes of angina and myocardial infarction.  Further, although the medical evidence of record does not show a clinical diagnosis of erectile dysfunction, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that, under the theory of secondary service connection, the Veterans claims for peripheral neuropathy, coronary artery disease, and erectile dysfunction are dependent on the outcome of his claim for diabetes mellitus, type 2, the claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).



Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government entity to locate and secure complete copies of the Veteran's reserve component service records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records from the VA Medical Center in San Juan, Puerto Rico and VA Ponce Outpatient Clinic, and any associated outpatient clinics dated prior to January 2004.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization from the Veteran, obtain and associate with the Veteran's claims file private medical records relating to the initial diagnosis of the Veteran's diabetes mellitus in 2001, as referred to in the September 2004 VA examination report.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After obtaining any outstanding records, schedule the Veteran a VA examination to determine the nature and etiology of his currently diagnosed diabetes mellitus, type 2.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  

For each period of active duty (November 1977 to November 1980, January 1997 to October 1997, and December 2003 to June 2004), the examiner should address the following inquiries:

(A)  Is there clear and unmistakable evidence that diabetes mellitus type II pre-existed the Veteran's entrance to the period of active duty? 

(i)  If there is clear and unmistakable evidence that the diabetes mellitus type II pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's diabetes mellitus type II during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that diabetes mellitus type II pre-existed a period of service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, or manifested within one year of the end of the period of service.

All opinions should be supported by a complete rationale.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


